Citation Nr: 0804063	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

At the veteran's decision review officer conference in March 
2007, he withdrew his request for a hearing before a Veterans 
Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As per 38 C.F.R. § 3.159(c)(4), a VA examination for the 
purpose of a nexus opinion is necessary because the record 
contains competent evidence of current symptomatology and 
treatment regarding the pulmonary condition; the veteran's 
service medical records indicated testing and findings 
related to the respiratory system; and the evidence indicates 
that the claimed disability may possibly be associated with 
an inservice injury or disease.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006) (a low threshold is required to 
establish that the evidence indicates that a disability may 
be associated with service).

VA treatment records and examinations reflect currently 
diagnosed bronchial asthma or chronic obstructive pulmonary 
disease.  The veteran's service medical records are negative 
for any findings of asthma.  However, in written argument 
dated in November 2007, the veteran's representative pointed 
out that that the veteran complained of hay fever and other 
pulmonary-related complaints in service; and objective 
findings of respiratory symptoms, such as wheezing, rhonchi 
and rales, were found on examinations.  The February 2007 fee 
basis examination report indicted that the veteran's chronic 
obstructive pulmonary disease was not related to his service-
connected diabetes mellitus.  However, the examiner did not 
provide a opinion regarding a possible nexus between 
veteran's current respiratory disorder to service on a direct 
basis.  As such, a VA examination is necessary to determine 
if the veteran has a current respiratory disorder that was 
incurred in or aggravated in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
claimed respiratory disability to include 
bronchia asthma.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he/she 
had reviewed the claims file.  If a 
respiratory disability is diagnosed, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent); that 
it had its onset during active service or 
was otherwise linked to the veteran's 
active service.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

